DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2022 was filed after the mailing date of the Notice of Allowance on 24 November 2021  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary P. Oakeson on 3 March 2022.

Claim 1
Line 3: “laterally and releasably joinable together, the evaporation panel assembly configured for receiving”
Line 5: “cascades down the evaporation panel assembly
Line 10: “wastewater delivery system including a fluid directing assembly configured for delivering wastewater from the”
Claim 3
Lines 2-6: “wherein the evaporation panel assembly includes at least 50 discrete evaporation panels inclusive of the at least 10 discrete evaporation panels 
Claim 12
Line 2: “wherein a wastewater having a concentrated contaminant”
Claim 17
Line 3: “assembly including a plurality of individual evaporation panels laterally and releasably joinable”
lines 7-11: “wherein individual vertical support columns of the plurality of vertical support columns include [[an ]]one or more evaporation fins, and wherein loading wastewater results in loading the plurality of evaporation shelves and the one or more evaporation fins with the wastewater as the a downwardly cascading flow path, the evaporation panel assembly being configured to receive wastewater from a body of wastewater and [[evaporating ]]to evaporate water therefrom as the”
Line 14: “flowing the wastewater along [[a ]]the downwardly cascading flow path down the evaporation”
Claim 21
Line 3: “laterally and releasably joinable together, the evaporation panel assembly configured for receiving”
Line 5: “cascades down the evaporation panel assembly and a contaminant becomes more concentrated;”
Line 7: “wastewater delivery system including a fluid directing assembly configured for delivering wastewater from the”
Claim 27
Line 2: “evaporation panels of the plurality of individual evaporation panels include a plurality of evaporation shelves”
Line 5: “support columns of the plurality of vertical support columns include [[an ]]one or more evaporation fins, and”
Lines 6-7: “wherein receiving wastewater results in loading the plurality of evaporation shelves and the evaporation fin with the wastewater as the wastewater flows along a downwardly cascading”
Claim 28
Line 3: “laterally and releasably joinable together, the evaporation panel assembly confi!:,:rured for receiving”

Line 10: “wastewater delivery system including a fluid directing assembly configured for delivering wastewater from the”
Claim 35
Line 5: “support columns of the plurality vertical support columns include [[an ]]one or more evaporation fins, and”
Lines 7-8: “evaporation fin with the wastewater as the wastewater cascades down the evaporation panel assembly
Claim 36
Line 2: “evaporation panels of the plurality of individual evaporation panels include a plurality of evaporation shelves”
Line 5: “support columns of the plurality of vertical support columns include [[an ]]one or more evaporation fins, and”
Lines 5-8: “support columns of the plurality of vertical support columns include [[an ]]one or more evaporation fins, and wherein loading wastewater results in loading the plurality of evaporation shelves and the one or more evaporation fins with the wastewater as the wastewater cascades down the evaporation panel assembly

REASONS FOR ALLOWANCE
Claims 1, 3-17, and 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-17, and 19-36. The concept of a wastewater evaporative separation  a second portion of which are laterally joined together and stacked on top of the first portion, and a wastewater delivery system fluidly associated with the body of wastewater, the wastewater delivery system including a fluid directing assembly delivering wastewater from the body of wastewater to an upper portion of the evaporation panel assembly (claim 1) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a method of evaporative separation of wastewater comprising loading wastewater including a contaminant at an upper portion of an evaporation panel assembly including a plurality of individual evaporation panels laterally and releasably joined together, wherein individual evaporation panels of the individual evaporation panels include a plurality of evaporation shelves that are vertically stacked and spaced apart from one another by a plurality of vertical support columns positioned laterally along the plurality of evaporation shelves, wherein individual vertical support columns of the plurality of vertical support columns include one or more evaporation fins, and wherein loading wastewater results in loading the plurality of evaporation shelves and the evaporation fin with the wastewater as the wastewater flows along a downwardly cascading flow path, the evaporation panel assembly configured to receive wastewater from a body of wastewater and evaporate water therefrom as the wastewater cascades down the evaporation panel assembly and the contaminant becomes more concentrated; flowing the wastewater along the downwardly cascading flow path down the evaporation panel assembly; and evaporating water from the wastewater, thereby concentrating the contaminant in the wastewater as the wastewater follows the downwardly cascading flow path (claim 17) is considered to define patentable subject matter over the prior art.
In addition, the concept of a wastewater evaporative separation system comprising an evaporation panel assembly including a plurality of individual evaporation panels laterally and releasably joined together, the evaporation panel assembly configured for receiving wastewater from a body of wastewater and evaporating water therefrom as the wastewater cascades down the evaporation panel assembly and a contaminant becomes more concentrated; a wastewater delivery system fluidly associated with the body of wastewater, the wastewater delivery system including a fluid directing assembly configured for delivering wastewater from the body of wastewater to an upper portion of the evaporation panel assembly; and a platform supporting the evaporation panel assembly, wherein the platform is perforated or includes voids for returning wastewater therethrough when wastewater reaches a bottom of the evaporation panel assembly (claim 21) is considered to define patentable subject matter over the prior art.
Also, the concept of a wastewater evaporative separation system comprising an evaporation panel assembly including a plurality of individual evaporation panels laterally and releasably joined together, the evaporation panel assembly configured for receiving wastewater from a body of wastewater and evaporating water therefrom as the wastewater cascades down the evaporation panel assembly and a contaminant becomes more concentrated, wherein the evaporation panel assembly includes a plurality of evaporation panel sub-assemblies that are laterally joined together and also includes vertical airshafts at least about the same size as an evaporation panel sub-assembly, and a wastewater delivery system fluidly associated with the body of wastewater, the wastewater delivery system including a fluid directing assembly configured for delivering wastewater from the body of wastewater to an upper portion of the evaporation panel assembly (claim 28) is considered to define patentable subject matter over the prior art.

The closest prior art is regarded to be Lemmens (US 3,751,017), which discloses a cooling tower that carries out an evaporative cooling process related to wastewater evaporation, comprising (Figs. 1 and 2) a tower having an array 24 of laterally and releasably joined lath frames elements 30 (i.e., evaporation panels) (Fig. 2; col. 3, lines 12-18; Fig. 5; col. 6, lines 62-63) down which water that had been fed at the top of the tower falls (i.e., cascades) (col. 3, lines 25-29), leaving an unevaporated portion collecting at the bottom (col. 3, line 29). The teachings of Lemmens would have been obvious to apply to a system or method for the evaporative separation of wastewater, since Klausner et al. (US 2005/0230238 A1) teaches the purifying waste water ([0084]) through evaporation ([0011]) in a diffusion tower 1715 ([0013]; Fig. 17; [0083]) comprising packing material 220 (Fig. 2; [0063]; [0083]). However, Lemmens makes no suggestion that the lath frame elements are stackable (and they do not appear to be stackable) (claim 1) or that they are capable of providing vertical airshafts at least about the same size as an evaporation panel sub-assembly (claim 28), or that they can comprise evaporation shelves or columns with fins as claimed (claim 17), and neither reference suggests disposing an evaporation structure on a perforated platform (claim 21).
Other related prior art, Horn et al. (US 4,713,172), discloses an aeration wall 10 comprising drying panels 34 for accelerating the aeration and evaporation of reserve pit fluid (Figs. 1 and 2; col. 2, lines 46-50, 62-64; col. 3, line 8) (i.e., wastewater; evaporation panels; an evaporation panel assembly) that receive fluid at their tops from fluid outlets 46 (col. 3, line 22)) (i.e., receiving wastewater from a body of wastewater and evaporating water therefrom as the wastewater cascades down the evaporation panel assembly and contaminants become more concentrated). However, the drying panels are formed from fiber (col. 3, line 31) and they are attached directly to posts that separate them (col. 3, 
Related prior art is Spears (US 4,110,172), which discloses a solar energy collecting pond 1 for use in a potable water recovery process (Fig. 1; col. 1, lines 13-15; col. 6, lines 56-57) comprising a horizontal plate 6 (i.e., a shelf) (col. 6, line 61) supported by a plurality of vertical standards 14 (i.e., support columns) (col. 7, lines 10-12) adapted with a plurality of fins 18 (col. 7, lines 15-16). However, Spears does not suggest a plurality of evaporation shelves, and water to be evaporated is introduced to the apparatus via an inlet conduit 12 (col. 7, line 3) that does not appear to deliver water to the fins, so water evaporates from the water collected at the bottom of the pond (col. 5, lines 61-63). Therefore, no suggestion is made to provide an evaporation panel with evaporation shelves and evaporation fins.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772